





Exhibit 10.4































CARE INVESTMENT TRUST INC.

EQUITY PLAN




 























 

CARE INVESTMENT TRUST INC.

 

 

EQUITY PLAN

 

 

SECTION

PAGE

1.

PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

1

2.

DEFINITIONS.

1

3.

ADMINISTRATION.

4

4.

ELIGIBILITY.

5

5.

STOCK SUBJECT TO THE PLAN.

5

6.

TERMS OF AWARDS.

6

7.

ACCELERATION OF AWARDS UPON CERTAIN TERMINATIONS OF SERVICE.

11

8.

CHANGE IN CONTROL.

12

9.

GENERAL PROVISIONS.

13






















Approved: June 19, 2007

CARE INVESTMENT TRUST INC.

EQUITY PLAN



1.

PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

THE PURPOSES OF THE CARE INVESTMENT TRUST INC. EQUITY PLAN (THE "PLAN") ARE TO
AFFORD AN INCENTIVE TO THE DIRECTORS AND OFFICERS, ADVISORS AND CONSULTANTS OF
CARE INVESTMENT TRUST INC. (THE "COMPANY") WHO ARE IN ANY CASE NATURAL PERSONS
AND PROVIDING SERVICES TO THE COMPANY, INCLUDING WITHOUT LIMITATION INDIVIDUALS
WHO ARE EMPLOYEES OF THE MANAGER OR ONE OF ITS AFFILIATES WHO ARE PROVIDING
SERVICES TO THE COMPANY, TO CONTINUE AS DIRECTORS, OFFICERS, ADVISORS AND
CONSULTANTS, TO INCREASE THEIR EFFORTS ON BEHALF OF THE COMPANY AND TO PROMOTE
THE SUCCESS OF THE COMPANY'S BUSINESS.  THE PLAN PROVIDES FOR THE GRANT OF STOCK
OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
OTHER EQUITY-BASED AWARDS.



2.

DEFINITIONS.

FOR PURPOSES OF THE PLAN, THE FOLLOWING TERMS SHALL BE DEFINED AS SET FORTH
BELOW:

(A)

"AFFILIATE" MEANS (I) ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED
BY, OR UNDER COMMON CONTROL WITH SUCH OTHER PERSON, (II) ANY EXECUTIVE OFFICER
OR GENERAL PARTNER OF SUCH OTHER PERSON AND (III) ANY LEGAL ENTITY FOR WHICH
SUCH PERSON ACTS AS AN EXECUTIVE OFFICER OR GENERAL PARTNER.

(B)

"AWARD" MEANS ANY OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK, RESTRICTED
STOCK UNIT OR OTHER STOCK-BASED AWARD GRANTED UNDER THE PLAN.

(C)

"AWARD AGREEMENT" MEANS ANY WRITTEN AGREEMENT, CONTRACT OR OTHER INSTRUMENT OR
DOCUMENT EVIDENCING AN AWARD.

(D)

"BOARD" MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

(E)

“CHANGE IN CONTROL” MEANS:

(I) ANY PERSON BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING THIRTY-FIVE PERCENT (35%) OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR  

(II)   THE FOLLOWING INDIVIDUALS CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY
OF THE NUMBER OF DIRECTORS THEN SERVING: INDIVIDUALS WHO, ON THE EFFECTIVE DATE,
CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL
ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION
CONTEST, INCLUDING, BUT NOT LIMITED TO, A CONSENT SOLICITATION, RELATING TO THE
ELECTION OF DIRECTORS OF THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR
RECOMMENDED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS ON THE EFFECTIVE DATE OR

















WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED OR RECOMMENDED; OR  

(III) THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR ANY
SUBSIDIARY WITH ANY OTHER CORPORATION, OTHER THAN (A) A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO REPRESENT
(EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF
THE SURVIVING ENTITY OR ANY PARENT THEREOF), IN COMBINATION WITH THE OWNERSHIP
OF ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT
PLAN OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY, MORE THAN FIFTY PERCENT
(50%) OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER SUCH MERGER
OR CONSOLIDATION, OR (B) A MERGER OR CONSOLIDATION EFFECTED TO IMPLEMENT A
RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON IS
OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING THIRTY-FIVE PERCENT (35%) OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR  

(IV)     THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION
OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN AGREEMENT FOR THE SALE
OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS TO AN ENTITY, MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.  

NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO AN AWARD THAT IS SUBJECT TO
SECTION 409A OF THE CODE AND THE PAYMENT OR SETTLEMENT OF THE AWARD WILL
ACCELERATE UPON A CHANGE IN CONTROL, NO EVENT SET FORTH HEREIN WILL CONSTITUTE A
CHANGE IN CONTROL FOR PURPOSES OF THE PLAN OR ANY AWARD AGREEMENT UNLESS SUCH
EVENT ALSO CONSTITUTES A “CHANGE IN OWNERSHIP,” “CHANGE IN EFFECTIVE CONTROL,”
OR “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS” AS
DEFINED UNDER SECTION 409A OF THE CODE.

(F)

"CODE" MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.

(G)

"COMMITTEE" MEANS THE COMMITTEE, IF ANY, ESTABLISHED BY THE BOARD TO ADMINISTER
THE PLAN.  

(H)

"COMPANY" MEANS CARE INVESTMENT TRUST INC., A MARYLAND CORPORATION, OR ANY
SUCCESSOR CORPORATION.

(I)

"EFFECTIVE DATE" MEANS THE DATE ON WHICH THE PLAN IS ADOPTED BY THE BOARD,
SUBJECT TO OBTAINING THE APPROVAL OF THE COMPANY'S STOCKHOLDER(S).

(J)

"EXCHANGE ACT" MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED FROM TIME
TO TIME, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.





 2










(K)

"FAIR MARKET VALUE" MEANS, WITH RESPECT TO STOCK OR OTHER PROPERTY, THE FAIR
MARKET VALUE OF SUCH STOCK OR OTHER PROPERTY DETERMINED BY SUCH METHODS OR
PROCEDURES AS SHALL BE ESTABLISHED FROM TIME TO TIME BY THE BOARD.  UNLESS
OTHERWISE DETERMINED BY THE BOARD IN GOOD FAITH, THE PER SHARE FAIR MARKET VALUE
OF STOCK AS OF A PARTICULAR DATE SHALL MEAN (I) THE CLOSING SALES PRICE PER
SHARE OF STOCK ON THE NATIONAL SECURITIES EXCHANGE ON WHICH THE STOCK IS
PRINCIPALLY TRADED FOR SUCH DATE; (II) IF THE SHARES OF STOCK ARE THEN TRADED IN
AN OVER-THE-COUNTER MARKET, THE CLOSING BID PRICE FOR THE SHARES OF STOCK IN
SUCH OVER-THE-COUNTER MARKET FOR SUCH DATE; OR (III) IF THE SHARES OF STOCK ARE
NOT THEN LISTED ON A NATIONAL SECURITIES EXCHANGE OR TRADED IN AN
OVER-THE-COUNTER MARKET, SUCH VALUE AS THE BOARD, IN ITS SOLE DISCRETION, SHALL
DETERMINE.

(L)

“INDEPENDENT DIRECTORS” MEANS NON-MANAGEMENT DIRECTORS APPOINTED TO THE BOARD
WHOM THE BOARD HAS DETERMINED QUALIFY AS “INDEPENDENT” UNDER THE CORPORATE
GOVERNANCE LISTING STANDARDS OF THE NEW YORK STOCK EXCHANGE, AS SUCH RULES MAY
BE AMENDED FROM TIME TO TIME.

(M)

"MANAGEMENT AGREEMENT" MEANS THE MANAGEMENT AGREEMENT EXPECTED TO BE ENTERED
INTO BY AND BETWEEN THE COMPANY AND THE MANAGER, AS SUCH MAY BE AMENDED FROM
TIME TO TIME.

(N)

"MANAGER" MEANS CIT HEALTHCARE LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND
ANY SUCCESSOR THERETO.

(O)

"OPTION" MEANS A RIGHT, GRANTED TO A PARTICIPANT UNDER SECTION 6(B)(I), TO
PURCHASE SHARES OF STOCK.

(P)

"OTHER STOCK-BASED AWARD" MEANS A RIGHT OR OTHER INTEREST GRANTED TO A
PARTICIPANT THAT MAY BE DENOMINATED OR PAYABLE IN, VALUED IN WHOLE OR IN PART BY
REFERENCE TO, OR OTHERWISE BASED ON, OR RELATED TO, STOCK, INCLUDING BUT NOT
LIMITED TO UNRESTRICTED SHARES OF STOCK OR DIVIDEND EQUIVALENT RIGHTS.

(Q)

"PARTICIPANT" MEANS AN ELIGIBLE PERSON WHO HAS BEEN GRANTED AN AWARD UNDER THE
PLAN.

(R)

"PERSON" MEANS ANY NATURAL PERSON, CORPORATION, PARTNERSHIP, ASSOCIATION,
LIMITED LIABILITY COMPANY, ESTATE, TRUST, JOINT VENTURE, ANY FEDERAL, STATE OR
MUNICIPAL GOVERNMENT OR ANY BUREAU, DEPARTMENT OR AGENCY THEREOF OR ANY OTHER
LEGAL ENTITY AND ANY FIDUCIARY ACTING IN SUCH CAPACITY ON BEHALF OF THE
FOREGOING.

(S)

"PLAN" MEANS THIS CARE INVESTMENT TRUST INC. EQUITY PLAN, AS AMENDED FROM TIME
TO TIME.

(T)

"REMOVAL FOR CAUSE" SHALL MEAN, WITH RESPECT TO A DIRECTOR OF THE COMPANY,
REMOVAL FOR CAUSE UNDER THE COMPANY’S ARTICLES OF INCORPORATION, AS SUCH
ARTICLES MAY HAVE BEEN AMENDED (THE “CHARTER”), WITH THE DEFINITION OF “CAUSE”
REFERRING TO THE DEFINITION USED IN SUCH REMOVAL PROVISION IN THE CHARTER.





 3










(U)

"RESTRICTED STOCK" MEANS AN AWARD OF SHARES OF STOCK TO A PARTICIPANT UNDER
SECTION 6(B)(III) THAT MAY BE SUBJECT TO CERTAIN RESTRICTIONS AND TO A RISK OF
FORFEITURE.

(V)

"RESTRICTED STOCK UNIT" OR "RSU" MEANS A RIGHT GRANTED TO A PARTICIPANT UNDER
SECTION 6(B)(IV) TO RECEIVE STOCK, CASH OR OTHER PROPERTY AT THE END OF A
SPECIFIED PERIOD, WHICH RIGHT MAY BE CONDITIONED ON THE SATISFACTION OF
SPECIFIED PERFORMANCE OR OTHER CRITERIA.

(W)

"SECURITIES ACT" MEANS THE SECURITIES ACT OF 1933, AS AMENDED FROM TIME TO TIME,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.

(X)

"STOCK" MEANS SHARES OF THE COMMON STOCK, PAR VALUE $0.001 PER SHARE, OF THE
COMPANY.

(Y)

"STOCK APPRECIATION RIGHT" OR "SAR" MEANS THE RIGHT GRANTED TO A PARTICIPANT
UNDER SECTION 6(B)(II) TO BE PAID AN AMOUNT MEASURED BY THE APPRECIATION IN THE
FAIR MARKET VALUE OF STOCK FROM THE DATE OF GRANT TO THE DATE OF EXERCISE OF THE
RIGHT.



3.

ADMINISTRATION.

THE PLAN SHALL BE ADMINISTERED BY THE BOARD.  EXCEPT WITH RESPECT TO THE
AMENDMENT, MODIFICATION, SUSPENSION OR EARLY TERMINATION OF THE PLAN, THE BOARD
MAY APPOINT A COMMITTEE TO ADMINISTER ALL OR A PORTION OF THE PLAN.  TO THE
EXTENT THAT THE BOARD SO DELEGATES ITS AUTHORITY, REFERENCES HEREIN TO THE BOARD
SHALL BE DEEMED REFERENCES TO THE COMMITTEE.  THE BOARD MAY DELEGATE TO ONE OR
MORE AGENTS SUCH ADMINISTRATIVE DUTIES AS IT MAY DEEM ADVISABLE, AND THE
COMMITTEE OR ANY OTHER PERSON TO WHOM THE BOARD HAS DELEGATED DUTIES AS
AFORESAID MAY EMPLOY ONE OR MORE PERSONS TO RENDER ADVICE WITH RESPECT TO ANY
RESPONSIBILITY THE BOARD OR SUCH COMMITTEE OR PERSON MAY HAVE UNDER THE PLAN.
 NO MEMBER OF THE BOARD OR COMMITTEE SHALL BE LIABLE FOR ANY ACTION TAKEN OR
DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY AWARD GRANTED
HEREUNDER.

THE BOARD SHALL HAVE THE AUTHORITY IN ITS DISCRETION, SUBJECT TO AND NOT
INCONSISTENT WITH THE EXPRESS PROVISIONS OF THE PLAN, TO ADMINISTER THE PLAN AND
TO EXERCISE ALL THE POWERS AND AUTHORITIES EITHER SPECIFICALLY GRANTED TO IT
UNDER THE PLAN OR NECESSARY OR ADVISABLE IN THE ADMINISTRATION OF THE PLAN,
INCLUDING, WITHOUT LIMITATION, THE AUTHORITY TO:  (I) GRANT AWARDS; (II)
DETERMINE THE PERSONS TO WHOM AND THE TIME OR TIMES AT WHICH AWARDS SHALL BE
GRANTED; (III) DETERMINE THE TYPE AND NUMBER OF AWARDS TO BE GRANTED, THE NUMBER
OF SHARES OF STOCK TO WHICH AN AWARD MAY RELATE AND THE TERMS, CONDITIONS,
RESTRICTIONS AND PERFORMANCE CRITERIA RELATING TO ANY AWARD; (IV) DETERMINE
WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES AN AWARD MAY BE SETTLED,
CANCELLED, FORFEITED, EXCHANGED, OR SURRENDERED; (V) ACCELERATE THE VESTING OF
AN AWARD, (VI) MAKE ADJUSTMENTS IN THE TERMS AND CONDITIONS OF AWARDS; (VII)
CONSTRUE AND INTERPRET THE PLAN AND ANY AWARD; (VIII) PRESCRIBE, AMEND AND
RESCIND RULES AND REGULATIONS RELATING TO THE PLAN; (IX) DETERMINE THE TERMS AND
PROVISIONS OF THE AWARD AGREEMENTS (WHICH NEED NOT BE IDENTICAL FOR EACH
PARTICIPANT); AND (X) MAKE ALL OTHER DETERMINATIONS DEEMED





 4










NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THE PLAN.  ALL DECISIONS,
DETERMINATIONS AND INTERPRETATIONS OF THE BOARD SHALL BE FINAL AND BINDING ON
ALL PERSONS, INCLUDING BUT NOT LIMITED TO THE COMPANY, ANY PARENT OR SUBSIDIARY
OF THE COMPANY, THE MANAGER AND OR ANY AFFILIATE OF THE MANAGER, ANY PARTICIPANT
(OR ANY PERSON CLAIMING ANY RIGHTS UNDER THE PLAN FROM OR THROUGH ANY
PARTICIPANT) AND ANY STOCKHOLDER.  NOTWITHSTANDING ANY PROVISION OF THE PLAN OR
ANY AWARD AGREEMENT TO THE CONTRARY, EXCEPT AS PROVIDED IN THE THIRD PARAGRAPH
OF SECTION 5, NEITHER THE BOARD NOR THE COMMITTEE MAY TAKE ANY ACTION WHICH
WOULD HAVE THE EFFECT OF REDUCING THE AGGREGATE EXERCISE, BASE OR PURCHASE PRICE
OF ANY AWARD WITHOUT OBTAINING THE APPROVAL OF THE COMPANY'S STOCKHOLDERS.



4.

ELIGIBILITY.

AWARDS MAY BE GRANTED, IN THE DISCRETION OF THE BOARD, TO INDIVIDUALS WHO ARE,
AS OF THE DATE OF GRANT, DIRECTORS OR OFFICERS, ADVISORS OR CONSULTANTS OF THE
COMPANY, WHO IN ANY CASE ARE NATURAL PERSONS AND PROVIDING BONA FIDE SERVICES TO
THE COMPANY, INCLUDING WITHOUT LIMITATION INDIVIDUALS WHO ARE EMPLOYEES OF THE
MANAGER OR ONE OF ITS AFFILIATES.  IN DETERMINING THE PERSONS TO WHOM AWARDS
SHALL BE GRANTED AND THE TYPE OF ANY AWARD (INCLUDING THE NUMBER OF SHARES TO BE
COVERED BY SUCH AWARD), THE BOARD SHALL TAKE INTO ACCOUNT SUCH FACTORS AS THE
BOARD SHALL DEEM RELEVANT IN CONNECTION WITH ACCOMPLISHING THE PURPOSES OF THE
PLAN.  



5.

STOCK SUBJECT TO THE PLAN.

THE MAXIMUM NUMBER OF SHARES OF STOCK RESERVED FOR THE GRANT OF AWARDS UNDER THE
PLAN SHALL BE 700,000, SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN.    SUCH SHARES
MAY, IN WHOLE OR IN PART, BE AUTHORIZED BUT UNISSUED SHARES OR SHARES THAT SHALL
HAVE BEEN OR MAY BE REACQUIRED BY THE COMPANY IN THE OPEN MARKET, IN PRIVATE
TRANSACTIONS OR OTHERWISE.   IF ANY SHARES SUBJECT TO AN AWARD ARE FORFEITED,
CANCELLED, EXCHANGED OR SURRENDERED TO THE COMPANY OR IF AN AWARD TERMINATES OR
EXPIRES WITHOUT A DISTRIBUTION OF SHARES TO THE MANAGER, THE SHARES OF STOCK
WITH RESPECT TO SUCH AWARD SHALL, TO THE EXTENT OF ANY SUCH FORFEITURE,
CANCELLATION, EXCHANGE, SURRENDER, TERMINATION OR EXPIRATION, AGAIN BE AVAILABLE
FOR AWARDS UNDER THE PLAN.  FOR PURPOSES OF DETERMINING THE NUMBER OF SHARES OF
STOCK THAT REMAIN AVAILABLE FOR ISSUANCE UNDER THE PLAN, (I) THE NUMBER OF
SHARES OF STOCK THAT ARE TENDERED BY A PARTICIPANT OR WITHHELD BY THE COMPANY TO
PAY THE EXERCISE PRICE OF AN AWARD OR TO SATISFY THE PARTICIPANT’S TAX
WITHHOLDING OBLIGATIONS IN CONNECTION WITH THE EXERCISE OR SETTLEMENT OF AN
AWARD AND (II) ALL OF THE SHARES OF STOCK COVERED BY ANY STOCK-SETTLED SAR AWARD
TO THE EXTENT EXERCISED, WILL NOT BE ADDED BACK TO THE PLAN.  UPON THE EXERCISE
OF ANY AWARD GRANTED IN TANDEM WITH ANY OTHER AWARD, SUCH RELATED AWARD SHALL BE
CANCELLED TO THE EXTENT OF THE NUMBER OF SHARES OF STOCK AS TO WHICH THE AWARD
IS EXERCISED AND, NOTWITHSTANDING THE FOREGOING, SUCH NUMBER OF SHARES SHALL NO
LONGER BE AVAILABLE FOR AWARDS UNDER THE PLAN.

NO PARTICIPANT EMPLOYED BY THE MANAGER SHALL RECEIVE ONE OR MORE AWARDS WITHIN A
SINGLE CALENDAR YEAR GREATER THAN THE LESSER OF (I) $1,000,000 (AS DETERMINED BY
THE COMMITTEE) OR (II) 75,000 SHARES OF RESTRICTED STOCK.  FOR PURPOSES OF THIS
PLAN, EMPLOYMENT BY THE





 5










MANAGER SHALL MEAN EMPLOYMENT BY ANY PARENT OR SUBSIDIARY OF THE MANAGER OR ANY
OTHER ENTITY THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES,
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH THE MANAGER.

IN THE EVENT THAT THE BOARD SHALL DETERMINE THAT ANY DIVIDEND OR OTHER
DISTRIBUTION (WHETHER IN THE FORM OF CASH, STOCK, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPIN-OFF, COMBINATION, REPURCHASE, OR SHARE EXCHANGE, OR OTHER
SIMILAR CORPORATE TRANSACTION OR EVENT, AFFECTS THE STOCK SUCH THAT AN
ADJUSTMENT IS APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
RIGHTS OF PARTICIPANTS UNDER THE PLAN, THEN THE BOARD SHALL MAKE EQUITABLE
CHANGES OR ADJUSTMENTS TO ANY OR ALL OF:  (I) THE NUMBER AND KIND OF SHARES OF
STOCK OR OTHER PROPERTY (INCLUDING CASH) THAT MAY THEREAFTER BE ISSUED IN
CONNECTION WITH AWARDS; (II) THE NUMBER AND KIND OF SHARES OF STOCK OR OTHER
PROPERTY (INCLUDING CASH) ISSUED OR ISSUABLE IN RESPECT OF OUTSTANDING AWARDS;
(III) THE EXERCISE PRICE, BASE PRICE OR PURCHASE PRICE RELATING TO ANY AWARD AND
(IV) THE PERFORMANCE GOALS, IF ANY, APPLICABLE TO OUTSTANDING AWARDS.  IN
ADDITION, THE BOARD MAY DETERMINE THAT ANY SUCH EQUITABLE ADJUSTMENT MAY BE
ACCOMPLISHED BY MAKING A PAYMENT TO THE AWARD HOLDER, IN THE FORM OF CASH OR
OTHER PROPERTY (INCLUDING BUT NOT LIMITED TO SHARES OF STOCK).



6.

TERMS OF AWARDS.

(A)

GENERAL.  THE TERM OF EACH AWARD SHALL BE FOR SUCH PERIOD AS MAY BE DETERMINED
BY THE BOARD.  SUBJECT TO THE TERMS OF THE PLAN AND ANY APPLICABLE AWARD
AGREEMENT, PAYMENTS TO BE MADE BY THE COMPANY UPON THE GRANT, VESTING,
MATURATION OR EXERCISE OF AN AWARD MAY BE MADE IN SUCH FORMS AS THE BOARD SHALL
DETERMINE AT THE DATE OF GRANT OR THEREAFTER, INCLUDING, WITHOUT LIMITATION,
CASH, STOCK OR OTHER PROPERTY, AND MAY BE MADE IN A SINGLE PAYMENT OR TRANSFER,
IN INSTALLMENTS OR ON A DEFERRED BASIS.  THE BOARD MAY MAKE RULES RELATING TO
INSTALLMENT OR DEFERRED PAYMENTS WITH RESPECT TO AWARDS, INCLUDING THE RATE OF
INTEREST TO BE CREDITED WITH RESPECT TO SUCH PAYMENTS.  IN ADDITION TO THE
FOREGOING, THE BOARD MAY IMPOSE ON ANY AWARD OR THE EXERCISE THEREOF, AT THE
DATE OF GRANT OR THEREAFTER, SUCH ADDITIONAL TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE BOARD SHALL DETERMINE.

(B)

TERMS OF SPECIFIED AWARDS.  THE BOARD IS AUTHORIZED TO GRANT THE AWARDS
DESCRIBED IN THIS SECTION 6(B), UNDER SUCH TERMS AND CONDITIONS AS DEEMED BY THE
BOARD TO BE CONSISTENT WITH THE PURPOSES OF THE PLAN.  SUCH AWARDS MAY BE
GRANTED WITH VESTING, VALUE AND/OR AND PAYMENT CONTINGENT UPON ATTAINMENT OF ONE
OR MORE PERFORMANCE GOALS.  EXCEPT AS OTHERWISE SET FORTH HEREIN OR AS MAY BE
DETERMINED BY THE BOARD, EACH AWARD GRANTED UNDER THE PLAN SHALL BE EVIDENCED BY
AN AWARD AGREEMENT CONTAINING SUCH TERMS AND CONDITIONS APPLICABLE TO SUCH AWARD
AS THE BOARD SHALL DETERMINE AT THE DATE OF GRANT OR THEREAFTER.  

(I)

OPTIONS.  THE BOARD IS AUTHORIZED TO GRANT OPTIONS TO PARTICIPANTS ON THE
FOLLOWING TERMS AND CONDITIONS:





 6










(A)

EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE OF STOCK PURCHASABLE UNDER AN
OPTION SHALL BE DETERMINED BY THE BOARD, BUT IN NO EVENT SHALL THE PER SHARE
EXERCISE PRICE OF ANY OPTION BE LESS THAN 100% OF THE FAIR MARKET VALUE OF A
SHARE OF STOCK ON THE DATE OF GRANT OF SUCH OPTION.  THE EXERCISE PRICE FOR
STOCK SUBJECT TO AN OPTION MAY BE PAID IN CASH OR BY AN EXCHANGE OF STOCK
PREVIOUSLY OWNED BY THE PARTICIPANT, THROUGH A "BROKER CASHLESS EXERCISE"
PROCEDURE APPROVED BY THE BOARD (TO THE EXTENT PERMITTED BY LAW) OR A
COMBINATION OF THE ABOVE, IN ANY CASE IN AN AMOUNT HAVING A COMBINED VALUE EQUAL
TO SUCH EXERCISE PRICE; PROVIDED THAT THE BOARD MAY REQUIRE THAT ANY STOCK
EXCHANGED BY THE PARTICIPANT HAVE BEEN OWNED BY THE PARTICIPANT FOR AT LEAST SIX
MONTHS AS OF THE DATE OF EXERCISE.  AN AWARD AGREEMENT MAY PROVIDE THAT A
PARTICIPANT MAY PAY ALL OR A PORTION OF THE AGGREGATE EXERCISE PRICE BY HAVING
SHARES OF STOCK WITH A FAIR MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE
AGGREGATE EXERCISE PRICE WITHHELD BY THE COMPANY.

(B)

TERM AND EXERCISABILITY OF OPTIONS.  THE DATE ON WHICH THE BOARD ADOPTS A
RESOLUTION EXPRESSLY GRANTING AN OPTION SHALL BE CONSIDERED THE DAY ON WHICH
SUCH OPTION IS GRANTED (UNLESS A SUBSEQUENT GRANT DATE IS SET FORTH IN THE
RESOLUTION).  OPTIONS SHALL BE EXERCISABLE OVER THE EXERCISE PERIOD (WHICH SHALL
NOT EXCEED TEN YEARS FROM THE DATE OF GRANT), AT SUCH TIMES AND UPON SUCH
CONDITIONS AS THE BOARD MAY DETERMINE, AS REFLECTED IN THE AWARD AGREEMENT;
PROVIDED, THAT THE BOARD SHALL HAVE THE AUTHORITY TO ACCELERATE THE
EXERCISABILITY OF ANY OUTSTANDING OPTION AT SUCH TIME AND UNDER SUCH
CIRCUMSTANCES AS IT, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE.  AN OPTION MAY
BE EXERCISED TO THE EXTENT OF ANY OR ALL FULL SHARES OF STOCK AS TO WHICH THE
OPTION HAS BECOME EXERCISABLE, BY GIVING WRITTEN NOTICE OF SUCH EXERCISE TO THE
BOARD OR ITS DESIGNATED AGENT.

(C)

TERMINATION OF SERVICE.  SUBJECT TO SECTION 7, AN OPTION MAY NOT BE EXERCISED
UNLESS (1) THE PARTICIPANT IS THEN PROVIDING SERVICES TO THE COMPANY (OR IF THE
PARTICIPANT IS AN EMPLOYEE OF THE MANAGER, THE PARTICIPANT IS THEN EMPLOYED BY
THE MANAGER) AND (2) THE PARTICIPANT HAS CONTINUOUSLY MAINTAINED SUCH
RELATIONSHIP SINCE THE DATE OF GRANT OF THE OPTION; PROVIDED, THAT THE AWARD
AGREEMENT MAY CONTAIN PROVISIONS EXTENDING THE EXERCISABILITY OF OPTIONS, IN THE
EVENT OF SPECIFIED TERMINATIONS OF SERVICE, TO A DATE NOT LATER THAN THE
EXPIRATION DATE OF SUCH OPTION.  

(D)

SECTION 409A OF THE CODE.  AN OPTION MAY ONLY BE GRANTED TO PARTICIPANTS FOR
WHOM SHARES





 7










OF STOCK OF THE COMPANY WOULD QUALIFY AS “SERVICE RECIPIENT STOCK” UNDER SECTION
409A OF THE CODE.

(E)

NON-QUALIFIED STOCK OPTIONS.  THE OPTIONS GRANTED UNDER THE PLAN SHALL BE DEEMED
TO BE “NON-QUALIFIED STOCK OPTIONS” UNDER THE CODE.

(F)

OTHER PROVISIONS.  OPTIONS MAY BE SUBJECT TO SUCH OTHER CONDITIONS INCLUDING,
BUT NOT LIMITED TO, RESTRICTIONS ON TRANSFERABILITY OF THE SHARES ACQUIRED UPON
EXERCISE OF SUCH OPTIONS, AS THE BOARD MAY PRESCRIBE IN ITS DISCRETION OR AS MAY
BE REQUIRED BY APPLICABLE LAW.

(II)

STOCK APPRECIATION RIGHTS.  THE BOARD IS AUTHORIZED TO GRANT SARS TO
PARTICIPANTS ON THE FOLLOWING TERMS AND CONDITIONS:

(A)

IN GENERAL.  UNLESS THE BOARD DETERMINES OTHERWISE, AN SAR GRANTED IN TANDEM
WITH AN OPTION MAY BE GRANTED AT THE TIME OF GRANT OF THE RELATED OPTION OR AT
ANY TIME THEREAFTER.  AN SAR GRANTED IN TANDEM WITH AN OPTION SHALL BE
EXERCISABLE ONLY TO THE EXTENT THE UNDERLYING OPTION IS EXERCISABLE.  PAYMENT OF
AN SAR MAY BE MADE IN CASH, STOCK, OR PROPERTY AS SPECIFIED IN THE AWARD OR
DETERMINED BY THE BOARD.

(B)

RIGHT CONFERRED.  AN SAR SHALL CONFER ON THE PARTICIPANT A RIGHT TO RECEIVE AN
AMOUNT WITH RESPECT TO EACH SHARE SUBJECT THERETO, UPON EXERCISE THEREOF, EQUAL
TO THE EXCESS OF (1) THE FAIR MARKET VALUE OF ONE SHARE OF STOCK ON THE DATE OF
EXERCISE OVER (2) THE BASE PRICE OF THE SAR (WHICH IN THE CASE OF AN SAR GRANTED
IN TANDEM WITH AN OPTION SHALL BE EQUAL TO THE EXERCISE PRICE OF THE UNDERLYING
OPTION, AND WHICH IN THE CASE OF ANY OTHER SAR SHALL BE SUCH PRICE AS THE BOARD
MAY DETERMINE, PROVIDED IT IS NO LESS THAN 100% OF THE FAIR MARKET VALUE OF A
SHARE OF STOCK ON THE DATE OF GRANT OF SUCH SAR).

(C)

TERM AND EXERCISABILITY OF SARS.  THE DATE ON WHICH THE BOARD ADOPTS A
RESOLUTION EXPRESSLY GRANTING AN SAR SHALL BE CONSIDERED THE DAY ON WHICH SUCH
SAR IS GRANTED.  SARS SHALL BE EXERCISABLE OVER THE EXERCISE PERIOD (WHICH SHALL
NOT EXCEED THE LESSER OF TEN YEARS FROM THE DATE OF GRANT OR, IN THE CASE OF A
TANDEM SAR, THE EXPIRATION OF ITS RELATED AWARD), AT SUCH TIMES AND UPON SUCH
CONDITIONS AS THE BOARD MAY DETERMINE, AS REFLECTED IN THE AWARD AGREEMENT;
PROVIDED, THAT THE BOARD SHALL HAVE THE AUTHORITY TO ACCELERATE THE
EXERCISABILITY OF ANY OUTSTANDING SAR AT SUCH TIME AND UNDER SUCH CIRCUMSTANCES
AS IT, IN ITS SOLE DISCRETION, DEEMS APPROPRIATE.  AN SAR MAY BE





 8










EXERCISED TO THE EXTENT OF ANY OR ALL FULL SHARES OF STOCK AS TO WHICH THE SAR
(OR, IN THE CASE OF A TANDEM SAR, ITS RELATED AWARD) HAS BECOME EXERCISABLE, BY
GIVING WRITTEN NOTICE OF SUCH EXERCISE TO THE BOARD OR ITS DESIGNATED AGENT.

(D)

TERMINATION OF SERVICE.  SUBJECT TO SECTION 7, AN SAR MAY NOT BE EXERCISED
UNLESS (1) THE PARTICIPANT IS THEN PROVIDING SERVICES TO THE COMPANY (OR IF THE
PARTICIPANT IS AN EMPLOYEE OF THE MANAGER, THE PARTICIPANT IS THEN EMPLOYED BY
THE MANAGER) AND (2) THE PARTICIPANT HAS CONTINUOUSLY MAINTAINED SUCH
RELATIONSHIP SINCE THE DATE OF GRANT OF THE SAR; PROVIDED, THAT THE AWARD
AGREEMENT MAY CONTAIN PROVISIONS EXTENDING THE EXERCISABILITY OF SARS, IN THE
EVENT OF SPECIFIED TERMINATIONS OF SERVICE, TO A DATE NOT LATER THAN THE
EXPIRATION DATE OF SUCH SARS (OR, IN THE CASE OF A TANDEM SAR, ITS RELATED
AWARD).  

(E)

SECTION 409A OF THE CODE.  AN SAR MAY ONLY BE GRANTED TO PARTICIPANTS FOR WHOM
SHARES OF STOCK OF THE COMPANY WOULD QUALIFY AS “SERVICE RECIPIENT STOCK” UNDER
SECTION 409A OF THE CODE.

(F)

OTHER PROVISIONS.  SARS MAY BE SUBJECT TO SUCH OTHER CONDITIONS INCLUDING, BUT
NOT LIMITED TO, RESTRICTIONS ON TRANSFERABILITY OF THE SHARES ACQUIRED UPON
EXERCISE OF SUCH SARS, AS THE BOARD MAY PRESCRIBE IN ITS DISCRETION OR AS MAY BE
REQUIRED BY APPLICABLE LAW.

(III)

RESTRICTED STOCK.  THE BOARD IS AUTHORIZED TO GRANT RESTRICTED STOCK TO
PARTICIPANTS ON THE FOLLOWING TERMS AND CONDITIONS:

(A)

ISSUANCE AND RESTRICTIONS.  RESTRICTED STOCK SHALL BE SUBJECT TO SUCH
RESTRICTIONS ON TRANSFERABILITY AND OTHER RESTRICTIONS, IF ANY, AS THE BOARD MAY
IMPOSE AT THE DATE OF GRANT OR THEREAFTER, WHICH RESTRICTIONS MAY LAPSE
SEPARATELY OR IN COMBINATION AT SUCH TIMES, UNDER SUCH CIRCUMSTANCES, IN SUCH
INSTALLMENTS, OR OTHERWISE, AS THE BOARD MAY DETERMINE.  THE BOARD MAY PLACE
RESTRICTIONS ON RESTRICTED STOCK THAT SHALL LAPSE, IN WHOLE OR IN PART, ONLY
UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS.  UNLESS OTHERWISE
DETERMINED BY THE BOARD, A PARTICIPANT GRANTED RESTRICTED STOCK SHALL HAVE THE
RIGHT TO VOTE RESTRICTED STOCK.

(B)

FORFEITURE.  SUBJECT TO SECTION 7, UPON TERMINATION OF SERVICE TO THE COMPANY
(OR, IF THE PARTICIPANT IS AN EMPLOYEE OF THE MANAGER, EMPLOYMENT WITH THE
MANAGER) DURING THE APPLICABLE RESTRICTION PERIOD, RESTRICTED STOCK AND ANY
ACCRUED BUT UNPAID DIVIDENDS THAT ARE THEN SUBJECT TO





 9










RESTRICTIONS SHALL BE FORFEITED; PROVIDED, THAT THE BOARD MAY PROVIDE, BY RULE
OR REGULATION OR IN ANY AWARD AGREEMENT, OR MAY DETERMINE IN ANY INDIVIDUAL
CASE, THAT RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO RESTRICTED STOCK
WILL BE WAIVED IN WHOLE OR IN PART IN THE EVENT OF TERMINATIONS RESULTING FROM
SPECIFIED CAUSES, AND THE BOARD MAY IN OTHER CASES WAIVE IN WHOLE OR IN PART THE
FORFEITURE OF RESTRICTED STOCK.  

(C)

CERTIFICATES FOR STOCK.  RESTRICTED STOCK GRANTED UNDER THE PLAN MAY BE
EVIDENCED IN SUCH MANNER AS THE BOARD SHALL DETERMINE.  IF CERTIFICATES
REPRESENTING RESTRICTED STOCK ARE REGISTERED IN THE NAME OF THE PARTICIPANT,
SUCH CERTIFICATES SHALL BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS,
CONDITIONS AND RESTRICTIONS APPLICABLE TO SUCH RESTRICTED STOCK, AND THE COMPANY
SHALL RETAIN PHYSICAL POSSESSION OF THE CERTIFICATE.

(D)

DIVIDENDS.  PARTICIPANTS HOLDING RESTRICTED STOCK SHALL BE ENTITLED TO RECEIVE
ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO SUCH RESTRICTED STOCK
WHILE UNVESTED UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY SUCH
DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES OF STOCK (INCLUDING STOCK SPLITS
OR STOCK DIVIDENDS), SUCH SHARES SHALL BE SUBJECT TO THE SAME RESTRICTIONS (AND
SHALL THEREFORE BE FORFEITABLE TO THE SAME EXTENT) AS THE SHARES OF RESTRICTED
STOCK WITH RESPECT TO WHICH THEY WERE PAID, UNLESS OTHERWISE DETERMINED BY THE
BOARD.  IF ANY SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN CASH, THE AWARD
AGREEMENT MAY SPECIFY THAT THE CASH PAYMENTS SHALL BE SUBJECT TO THE SAME
RESTRICTIONS AS THE RELATED RESTRICTED STOCK, IN WHICH CASE THEY SHALL BE
ACCUMULATED DURING THE VESTING PERIOD AND PAID OR FORFEITED WHEN THE RELATED
SHARES OF RESTRICTED STOCK VEST OR ARE FORFEITED.  ALTERNATIVELY, THE AWARD
AGREEMENT MAY SPECIFY THAT THE DIVIDEND EQUIVALENTS OR OTHER PAYMENTS SHALL BE
UNRESTRICTED, IN WHICH CASE THEY SHALL BE PAID AS SOON AS PRACTICABLE AFTER THE
DIVIDEND OR DISTRIBUTION DATE.  IN NO EVENT SHALL ANY CASH DIVIDEND OR
DISTRIBUTION BE PAID LATER THAN 2½ MONTHS AFTER THE CALENDAR YEAR IN WHICH THE
DIVIDEND OR DISTRIBUTION BECOMES NONFORFEITABLE.  

(IV)

RESTRICTED STOCK UNITS.  THE BOARD IS AUTHORIZED TO GRANT RSUS TO PARTICIPANTS,
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

(A)

AWARD AND RESTRICTIONS.  DELIVERY OF STOCK, CASH OR OTHER PROPERTY, AS
DETERMINED BY THE BOARD, WILL OCCUR UPON EXPIRATION OF THE PERIOD SPECIFIED FOR
RSUS BY THE BOARD DURING WHICH FORFEITURE CONDITIONS APPLY, OR SUCH LATER DATE
AS





 10










THE BOARD SHALL DETERMINE.  THE BOARD MAY PLACE RESTRICTIONS ON RSUS THAT SHALL
LAPSE, IN WHOLE OR IN PART, ONLY UPON THE ATTAINMENT OF ONE OR MORE PERFORMANCE
GOALS.

(B)

FORFEITURE.  SUBJECT TO SECTION 7, UPON TERMINATION OF SERVICE TO THE COMPANY
(OR, IF THE PARTICIPANT IS AN EMPLOYEE OF THE MANAGER, EMPLOYMENT WITH THE
MANAGER) PRIOR TO THE VESTING OF RSUS, OR UPON FAILURE TO SATISFY ANY OTHER
CONDITIONS PRECEDENT TO THE DELIVERY OF STOCK OR CASH TO WHICH SUCH RSUS RELATE,
ALL RSUS AND ANY ACCRUED BUT UNPAID DIVIDEND EQUIVALENTS THAT ARE THEN SUBJECT
TO DEFERRAL OR RESTRICTION SHALL BE FORFEITED; PROVIDED, THAT THE BOARD MAY
PROVIDE, BY RULE OR REGULATION OR IN ANY AWARD AGREEMENT, OR MAY DETERMINE IN
ANY INDIVIDUAL CASE, THAT RESTRICTIONS OR FORFEITURE CONDITIONS RELATING TO RSUS
WILL BE WAIVED IN WHOLE OR IN PART IN THE EVENT OF TERMINATION RESULTING FROM
SPECIFIED CAUSES, AND THE BOARD MAY IN OTHER CASES WAIVE IN WHOLE OR IN PART THE
FORFEITURE OF RSUS.

(C)

DIVIDEND EQUIVALENTS.  UNLESS OTHERWISE DETERMINED BY THE BOARD, RSUS SHALL BE
CREDITED WITH DIVIDEND EQUIVALENTS AT SUCH TIME AS DIVIDENDS, WHETHER IN THE
FORM OF CASH, STOCK OR OTHER PROPERTY, ARE PAID WITH RESPECT TO THE STOCK.
 UNLESS OTHERWISE DETERMINED BY THE BOARD, ANY SUCH DIVIDEND EQUIVALENTS SHALL
BE PAID ON THE DIVIDEND PAYMENT DATE TO THE PARTICIPANT AS THOUGH EACH RSU HELD
BY SUCH PARTICIPANT WERE A SHARE OF OUTSTANDING STOCK.

(V)

OTHER STOCK-BASED AWARDS.  THE BOARD IS AUTHORIZED TO GRANT AWARDS TO
PARTICIPANTS IN THE FORM OF OTHER STOCK-BASED AWARDS, AS DEEMED BY THE BOARD TO
BE CONSISTENT WITH THE PURPOSES OF THE PLAN.  AWARDS GRANTED PURSUANT TO THIS
PARAGRAPH MAY BE GRANTED WITH VESTING, VALUE AND/OR PAYMENT CONTINGENT UPON THE
ATTAINMENT OF ONE OR MORE PERFORMANCE GOALS.  THE BOARD SHALL DETERMINE THE
TERMS AND CONDITIONS OF SUCH AWARDS AT THE DATE OF GRANT OR THEREAFTER.  WITHOUT
LIMITING THE GENERALITY OF THIS PARAGRAPH, OTHER STOCK-BASED AWARDS MAY INCLUDE
GRANTS OF SHARES OF STOCK THAT ARE NOT SUBJECT TO ANY RESTRICTIONS OR A
SUBSTANTIAL RISK OF FORFEITURE.



7.

ACCELERATION OF AWARDS UPON CERTAIN TERMINATIONS OF SERVICE.  

(A)

DIRECTORS.  UNLESS OTHERWISE DETERMINED BY THE BOARD AND SET FORTH IN AN
INDIVIDUAL AWARD AGREEMENT, IN THE EVENT THAT THE SERVICE TO THE COMPANY OF A
PARTICIPANT WHO IS AN INDEPENDENT DIRECTOR IS TERMINATED BY THE COMPANY OTHER
THAN PURSUANT TO A REMOVAL FOR CAUSE, ANY AWARD HELD BY SUCH PARTICIPANT THAT
WAS NOT PREVIOUSLY VESTED AND/OR EXERCISABLE SHALL BECOME FULLY VESTED AND/OR





 11










EXERCISABLE, AND ANY PERFORMANCE CONDITIONS IMPOSED WITH RESPECT TO SUCH AWARD
SHALL BE DEEMED TO BE FULLY ACHIEVED.

(B)

MANAGER EMPLOYEES.  UNLESS OTHERWISE DETERMINED BY THE BOARD AND SET FORTH IN AN
INDIVIDUAL AWARD AGREEMENT, UPON TERMINATION OR NON-RENEWAL OF THE MANAGEMENT
AGREEMENT OTHER THAN FOR CAUSE (AS “CAUSE” IS DEFINED IN THE MANAGEMENT
AGREEMENT), ANY AWARD HELD BY A PARTICIPANT WHO IS AN EMPLOYEE OF THE MANAGER
THAT WAS NOT PREVIOUSLY VESTED AND/OR EXERCISABLE SHALL BECOME FULLY VESTED
AND/OR EXERCISABLE, AND ANY PERFORMANCE CONDITIONS IMPOSED WITH RESPECT TO SUCH
AWARD SHALL BE DEEMED TO BE FULLY ACHIEVED.  



8.

CHANGE IN CONTROL.

(A)

THE BOARD SHALL HAVE FULL AUTHORITY TO DETERMINE THE EFFECT, IF ANY, OF A CHANGE
IN CONTROL OF THE COMPANY ON THE VESTING, EXERCISABILITY, SETTLEMENT, PAYMENT OR
LAPSE OF RESTRICTIONS APPLICABLE TO AN AWARD, WHICH EFFECT MAY BE SPECIFIED IN
THE APPLICABLE AWARD AGREEMENT OR DETERMINED AT A SUBSEQUENT TIME.  SUBJECT TO
APPLICABLE LAWS, RULES AND REGULATIONS, THE BOARD SHALL, AT ANY TIME PRIOR TO,
COINCIDENT WITH OR AFTER THE EFFECTIVE TIME OF A CHANGE IN CONTROL, TAKE SUCH
ACTIONS AS IT MAY CONSIDER APPROPRIATE, INCLUDING, WITHOUT LIMITATION:  (A)
PROVIDING FOR THE ACCELERATION OF ANY VESTING CONDITIONS RELATING TO THE
EXERCISE OR SETTLEMENT OF AN AWARD OR THAT AN AWARD SHALL TERMINATE OR EXPIRE
UNLESS EXERCISED OR SETTLED IN FULL ON OR BEFORE A DATE FIXED BY THE COMMITTEE;
(B) MAKING SUCH ADJUSTMENTS TO THE AWARDS THEN OUTSTANDING AS THE COMMITTEE
DEEMS APPROPRIATE TO REFLECT SUCH CHANGE IN CONTROL; (C) CAUSING THE AWARDS THEN
OUTSTANDING TO BE ASSUMED, OR NEW RIGHTS SUBSTITUTED THEREFOR, BY THE SURVIVING
CORPORATION IN SUCH CHANGE IN CONTROL; OR (D) PERMIT OR REQUIRE PARTICIPANTS TO
SURRENDER OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS IN EXCHANGE FOR A
CASH PAYMENT EQUAL TO THE DIFFERENCE BETWEEN THE HIGHEST PRICE PAID FOR A SHARE
IN THE CHANGE IN CONTROL TRANSACTION AND THE EXERCISE PRICE OF THE AWARD. IN
ADDITION, EXCEPT AS OTHERWISE SPECIFIED IN AN AWARD AGREEMENT:  

(I)

ANY AND ALL OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF THE
EFFECTIVE DATE OF THE CHANGE IN CONTROL SHALL BECOME IMMEDIATELY EXERCISABLE,
AND SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF THE EXPIRATION OF THEIR
INITIAL TERM OR THE SECOND (2ND) ANNIVERSARY OF THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT;  

(II)

ANY RESTRICTIONS IMPOSED ON RESTRICTED STOCK AND RESTRICTED STOCK UNITS
OUTSTANDING AS OF THE EFFECTIVE DATE OF THE CHANGE IN CONTROL SHALL LAPSE;  

(III)

THE VESTING OF ALL AWARDS DENOMINATED IN SHARES OF STOCK OUTSTANDING AS OF THE
EFFECTIVE DATE OF THE CHANGE IN CONTROL SHALL BE ACCELERATED.  

(B)

NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR ANY AWARD AGREEMENT, THE
PROVISIONS OF THIS SECTION 8 MAY NOT BE TERMINATED, AMENDED, OR MODIFIED UPON OR
AFTER A CHANGE IN CONTROL IN A MANNER THAT WOULD ADVERSELY AFFECT A
PARTICIPANT’S RIGHTS WITH





 12










RESPECT TO AN OUTSTANDING AWARD WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PARTICIPANT.



9.

GENERAL PROVISIONS.

(A)

NONTRANSFERABILITY.  UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT, AWARDS
SHALL NOT BE TRANSFERABLE BY A PARTICIPANT EXCEPT BY WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION AND SHALL BE EXERCISABLE DURING THE LIFETIME OF A PARTICIPANT
ONLY BY SUCH PARTICIPANT OR HIS GUARDIAN OR LEGAL REPRESENTATIVE.

(B)

NO RIGHT TO CONTINUED SERVICE, ETC.  NOTHING IN THE PLAN OR IN ANY AWARD, ANY
AWARD AGREEMENT OR OTHER AGREEMENT ENTERED INTO PURSUANT HERETO SHALL CONFER
UPON ANY PARTICIPANT THE RIGHT TO CONTINUE AS A DIRECTOR OF, OR CONTINUE TO
PROVIDE SERVICES TO, THE COMPANY OR ANY PARENT, SUBSIDIARY OR AFFILIATE OF THE
COMPANY OR TO BE ENTITLED TO ANY REMUNERATION OR BENEFITS NOT SET FORTH IN THE
PLAN OR SUCH AWARD AGREEMENT OR OTHER AGREEMENT OR TO INTERFERE WITH OR LIMIT IN
ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE SUCH PARTICIPANT'S SERVICE.

(C)

TAXES.  THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY IS AUTHORIZED TO
WITHHOLD FROM ANY AWARD GRANTED, ANY PAYMENT RELATING TO AN AWARD UNDER THE
PLAN, INCLUDING FROM A DISTRIBUTION OF STOCK, OR ANY OTHER PAYMENT TO A
PARTICIPANT, AMOUNTS OF WITHHOLDING AND OTHER TAXES DUE IN CONNECTION WITH ANY
TRANSACTION INVOLVING AN AWARD, AND TO TAKE SUCH OTHER ACTION AS THE BOARD MAY
DEEM ADVISABLE TO ENABLE THE COMPANY AND PARTICIPANTS TO SATISFY OBLIGATIONS FOR
THE PAYMENT OF WITHHOLDING TAXES AND OTHER TAX OBLIGATIONS RELATING TO ANY
AWARD.  THIS AUTHORITY SHALL INCLUDE AUTHORITY TO WITHHOLD OR RECEIVE STOCK OR
OTHER PROPERTY AND TO MAKE CASH PAYMENTS IN RESPECT THEREOF IN SATISFACTION OF A
PARTICIPANT'S TAX OBLIGATIONS.  THE BOARD MAY PROVIDE IN THE AWARD AGREEMENT
THAT IN THE EVENT THAT A PARTICIPANT IS REQUIRED TO PAY ANY AMOUNT TO BE
WITHHELD IN CONNECTION WITH THE ISSUANCE OF SHARES OF STOCK IN SETTLEMENT OR
EXERCISE OF AN AWARD, THE PARTICIPANT MAY SATISFY SUCH OBLIGATION (IN WHOLE OR
IN PART) BY ELECTING TO HAVE THE COMPANY WITHHOLD A PORTION OF THE SHARES OF
STOCK TO BE RECEIVED UPON SETTLEMENT OR EXERCISE OF SUCH AWARD THAT IS EQUAL TO
THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD.

(D)

EFFECTIVE DATE; AMENDMENT AND TERMINATION.  

(I)

THE PLAN SHALL TAKE EFFECT UPON THE EFFECTIVE DATE, SUBJECT TO THE APPROVAL OF
THE COMPANY'S STOCKHOLDER(S).  

(II)

THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME TERMINATE, AMEND, MODIFY OR
SUSPEND THE PLAN IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT UNLESS OTHERWISE
DETERMINED BY THE BOARD, AN AMENDMENT THAT REQUIRES STOCKHOLDER APPROVAL IN
ORDER FOR THE PLAN TO COMPLY WITH ANY LAW, REGULATION OR STOCK EXCHANGE
REQUIREMENT SHALL NOT BE EFFECTIVE UNLESS APPROVED BY THE REQUISITE VOTE OF
STOCKHOLDERS.  THE BOARD MAY AT ANY TIME AND FROM TIME TO TIME AMEND ANY
OUTSTANDING AWARD IN WHOLE OR IN





 13










PART.  NOTWITHSTANDING THE FOREGOING SENTENCE OF THIS CLAUSE (II), NO AMENDMENT
OR MODIFICATION TO OR SUSPENSION OR TERMINATION OF THE PLAN OR AMENDMENT OF ANY
AWARD (OTHER THAN AN AMENDMENT MADE FOR THE PLAN OR AN AWARD TO COMPLY WITH
SECTION 409A OF THE CODE) SHALL AFFECT ADVERSELY ANY OF THE RIGHTS OF ANY
PARTICIPANT, WITHOUT SUCH PARTICIPANT'S CONSENT, UNDER ANY AWARD THERETOFORE
GRANTED UNDER THE PLAN.

(E)

EXPIRATION OF PLAN.  UNLESS EARLIER TERMINATED BY THE BOARD PURSUANT TO THE
PROVISIONS OF THE PLAN, THE PLAN SHALL EXPIRE ON THE TENTH ANNIVERSARY OF THE
EFFECTIVE DATE.  NO AWARDS SHALL BE GRANTED UNDER THE PLAN AFTER SUCH EXPIRATION
DATE.  THE EXPIRATION OF THE PLAN SHALL NOT AFFECT ADVERSELY ANY OF THE RIGHTS
OF ANY PARTICIPANT, WITHOUT SUCH PARTICIPANT'S CONSENT, UNDER ANY AWARD
THERETOFORE GRANTED.

(F)

DEFERRALS.  THE BOARD SHALL HAVE THE AUTHORITY TO ESTABLISH SUCH PROCEDURES AND
PROGRAMS THAT IT DEEMS APPROPRIATE TO PROVIDE PARTICIPANTS WITH THE ABILITY TO
DEFER RECEIPT OF CASH, STOCK OR OTHER PROPERTY PAYABLE WITH RESPECT TO AWARDS
GRANTED UNDER THE PLAN.

(G)

NO RIGHTS TO AWARDS.  NO PARTICIPANT SHALL HAVE ANY CLAIM TO BE GRANTED ANY
AWARD UNDER THE PLAN.  THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT AMONG
PARTICIPANTS.  

(H)

UNFUNDED STATUS OF AWARDS.  THE PLAN IS INTENDED TO CONSTITUTE AN "UNFUNDED"
PLAN FOR INCENTIVE AND DEFERRED COMPENSATION.  WITH RESPECT TO ANY PAYMENTS NOT
YET MADE TO A PARTICIPANT PURSUANT TO AN AWARD, NOTHING CONTAINED IN THE PLAN OR
ANY AWARD SHALL GIVE ANY SUCH PARTICIPANT ANY RIGHTS THAT ARE GREATER THAN THOSE
OF A GENERAL CREDITOR OF THE COMPANY.

(I)

NOT BENEFIT PLAN COMPENSATION.  PAYMENTS AND OTHER BENEFITS RECEIVED BY A
PARTICIPANT UNDER AN AWARD MADE PURSUANT TO THE PLAN SHALL NOT BE DEEMED A PART
OF THE PARTICIPANT’S COMPENSATION FOR PURPOSES OF DETERMINING THE PARTICIPANT’S
BENEFITS UNDER ANY OTHER EMPLOYEE BENEFIT PLANS OR ARRANGEMENTS PROVIDED BY THE
COMPANY, THE MANAGER OR AN AFFILIATE OF THE MANAGER, EXCEPT WHERE THE BOARD
EXPRESSLY PROVIDES OTHERWISE IN WRITING.

(J)

NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF STOCK SHALL BE ISSUED OR
DELIVERED PURSUANT TO THE PLAN OR ANY AWARD.  THE BOARD SHALL DETERMINE WHETHER
CASH, OTHER AWARDS OR OTHER PROPERTY SHALL BE ISSUED OR PAID IN LIEU OF SUCH
FRACTIONAL SHARES OR WHETHER SUCH FRACTIONAL SHARES OR ANY RIGHTS THERETO SHALL
BE FORFEITED OR OTHERWISE ELIMINATED.

(K)

REGULATIONS AND OTHER APPROVALS.

(I)

THE OBLIGATION OF THE COMPANY TO SELL OR DELIVER STOCK WITH RESPECT TO ANY AWARD
GRANTED UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND
REGULATIONS, INCLUDING ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS, AND THE
OBTAINING OF ALL SUCH APPROVALS BY





 14










GOVERNMENTAL AGENCIES AS MAY BE DEEMED NECESSARY OR APPROPRIATE BY THE BOARD.

(II)

EACH AWARD IS SUBJECT TO THE REQUIREMENT THAT, IF AT ANY TIME THE BOARD
DETERMINES, IN ITS ABSOLUTE DISCRETION, THAT THE LISTING, REGISTRATION OR
QUALIFICATION OF STOCK ISSUABLE PURSUANT TO THE PLAN IS REQUIRED BY ANY
SECURITIES EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR THE CONSENT OR
APPROVAL OF ANY GOVERNMENTAL REGULATORY BODY IS NECESSARY OR DESIRABLE AS A
CONDITION OF, OR IN CONNECTION WITH, THE GRANT OF AN AWARD OR THE ISSUANCE OF
STOCK, NO SUCH AWARD SHALL BE GRANTED OR PAYMENT MADE OR STOCK ISSUED, IN WHOLE
OR IN PART, UNLESS LISTING, REGISTRATION, QUALIFICATION, CONSENT OR APPROVAL HAS
BEEN EFFECTED OR OBTAINED FREE OF ANY CONDITIONS NOT ACCEPTABLE TO THE BOARD.

(III)

IN THE EVENT THAT THE DISPOSITION OF STOCK ACQUIRED PURSUANT TO THE PLAN IS NOT
COVERED BY A THEN-CURRENT REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IS
NOT OTHERWISE EXEMPT FROM SUCH REGISTRATION, SUCH STOCK SHALL BE RESTRICTED
AGAINST TRANSFER TO THE EXTENT REQUIRED BY THE SECURITIES ACT OR REGULATIONS
THEREUNDER, AND THE BOARD MAY REQUIRE A PARTICIPANT RECEIVING STOCK PURSUANT TO
THE PLAN, AS A CONDITION PRECEDENT TO RECEIPT OF SUCH STOCK, TO REPRESENT TO THE
COMPANY IN WRITING THAT THE STOCK ACQUIRED BY SUCH PARTICIPANT IS ACQUIRED FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO DISTRIBUTION.

(IV)

THE BOARD MAY REQUIRE A PARTICIPANT RECEIVING STOCK PURSUANT TO THE PLAN, AS A
CONDITION PRECEDENT TO RECEIPT OF SUCH STOCK, TO ENTER INTO A STOCKHOLDER
AGREEMENT OR "LOCK-UP" AGREEMENT IN SUCH FORM AS THE BOARD SHALL DETERMINE IS
NECESSARY OR DESIRABLE TO FURTHER THE COMPANY'S INTERESTS.

(L)

REGISTRATION ON FORM S-8.  THE COMPANY SHALL FILE WITH THE SECURITIES AND
EXCHANGE COMMISSION A REGISTRATION STATEMENT ON FORM S-8 WITH RESPECT TO THE
SECURITIES TO BE OFFERED TO PARTICIPANTS UNDER THE PLAN AND SHALL DURING THE
TERM OF THE PLAN KEEP SUCH REGISTRATION STATEMENT EFFECTIVE.

(M)

SECTION 409A.  WITH RESPECT TO AWARDS SUBJECT TO SECTION 409A OF THE CODE, THE
PLAN IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A.  IF ANY
PROVISION OF THE PLAN OR ANY TERM OR CONDITION OF ANY AWARD WOULD OTHERWISE
FRUSTRATE OR CONFLICT WITH THIS INTENT, THE PROVISION, TERM, OR CONDITION WILL
BE AMENDED BY THE BOARD OR COMMITTEE IN ITS DISCRETION TO COMPLY WITH SECTION
409A OF THE CODE.

(N)

GOVERNING LAW.  THE PLAN AND ALL DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT
HERETO SHALL BE GOVERNED BY THE LAWS OF MARYLAND WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.





 15


